DETAILED ACTION
Acknowledgements
The amendment filed 08/11/2021 is acknowledged.
Claims 1-48 are pending.
Claims 1-16, 22-38 and 42-48 are withdrawn.
Claims 17-21 and 39-41 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.


Response to Amendment/Arguments
Claims 17, 39 and 41 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments are moot in light of new ground rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 17-20 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180068130A1 (“Chan et al.”) in view of US Application Publication US20170331896A1 (“Holloway et al.”), in further view of US Application Publication  US20150371228A1 (“KERSHAW et al.”) and US20150006899A1 (“SEO et al.”).

Regarding claims 17 and 39, Chan et al. teaches:
 (a-1) creating, by a server, a specific using transaction, for the specific electronic voucher, the specific using transaction including (para 0032)
(i) a specific electronic voucher data having at least one of a specific nonce and specific value information of the specific electronic voucher, (ii) a public key of the specific user, and  (iii) a signature value of the specific user, wherein the signature value is acquired by signing a hash value or a processed value of the specific electronic voucher data with a private key of the specific user; (Fig. 2 paras 0029, 0031, 0040, 0069-0070)
 (a-3) updating and registering, by the server, the specific value information including a specific balance of the specific electronic voucher data with a balance database; and (paras 0072, 0079)


	Chan et al. does not teach:
registering, by the server, the specific using transaction with a private blockchain database such that the specific using transaction is included in an n-th block of a blockchain in the private blockchain database, 
(a-2) providing, by the server, the specific user with a first location information on where the specific using transaction is recorded in the private blockchain database, and 
(b) determining, by the server, that one or more anchoring conditions are satisfied; then, 
(b-1) calculating a root node hash value of a specific hash value and one or more neighboring hash values of the specific hash value,
(b-2) registering, by the server, the first representative hash value with a public blockchain database, and  
(b-3) acquiring, by the server, a second location information on where the first representative hash value is recorded in the public blockchain database. 
	However, Holloway et al. teaches:
registering, by the server, the specific using transaction with a private blockchain database such that the specific using transaction is included in an n-th block of a blockchain in the private blockchain database, (Fig. 1 item 104, para 0113)
(a-2) providing, by the server, the specific user with a first location information on where the specific using transaction is recorded in the private blockchain database, and (Fig. 1 item 104, para 0113)
 (Fig. 1 item 105, para 0114)
(b-3) acquiring, by the server, a second location information on where the first representative hash value is recorded in the public blockchain database. (Fig. 1 item 105, para 0114)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the System and Method for Maintaining a Segregated Database in a multiple Distributed Ledger System of Chan et al. by implementing both private and public blockchain in accordance with the teaching of Holloway et al.. This added feature improves the voucher verification process via public blockchain.

Chan et al. and Holloway et al. do not teach:
(b) determining, by the server, that one or more anchoring conditions are satisfied; then,
However, KERSHAW et al. teaches:
(b) determining, by the server, that one or more anchoring conditions are satisfied; then, (para 0024)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Chan et al. and Holloway et al. by implementing anchoring condition check in accordance with the teaching of KERSHAW et al.. This added feature ensure the voucher is valid.

Chan et al., Holloway et al., and KERSHAW et al. do not teach:
(b-1) calculating a root node hash value of a specific hash value and one or more neighboring hash values of the specific hash value,
However, SEO et al. teaches:
(b-1) calculating a root node hash value of a specific hash value and one or more neighboring hash values of the specific hash value (Fig. 9 para 0153-0154),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling


Regarding claim 18,   Chan et al. in view of Holloway et al., in further view of KERSHAW et al. and SEO et al. discloses all the limitations as described above. With respect to “wherein, at the step of (b), the anchoring conditions include at least one of (i) a condition that one or more transactions related to the electronic voucher are created a certain number of times, (ii) a condition that a certain amount of time is elapsed, (iii) a condition that a block is created in the private blockchain database, and (iv) a condition that has at least one of characteristics of services.”, it describes the anchoring conditions.  However, the description of the anchoring condition is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 19, Chan et al. in view of Holloway et al., in further view of KERSHAW et al. and SEO et al. discloses all the limitations as described above.  Chan et al. further discloses: 
(i) applying, by the server, a hashing function to the specific electronic voucher data to acquire a first value; (Fig. 2 paras 0029, 0031)
(ii) using, by the server, the public key of the specific user on the signature value of the specific user to acquire a second value; and, (Fig. 2 paras 0029, 0031)
confirming, by the server, a validity of the specific electronic voucher data by comparing the first value with the second value. (Fig. 2 paras 0029, 0031)

Regarding claims 20 and 40,  Chan et al. in view of Holloway et al., in further view of KERSHAW et al. and SEO et al. discloses all the limitations as described above. With respect to “wherein, the specific electronic voucher data further includes at least one of (i) information on a type of the specific electronic voucher, (ii) the public key of the specific user who is a sender of the specific electronic In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Claims 21 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180068130A1 (“Chan et al.”) in view of US Application Publication US20170331896A1 (“Holloway et al.”), and in further view of US Application Publication  US20150371228A1 (“KERSHAW et al.”), US20150006899A1 (“SEO et al.”), and US Grant Publication US8977857B1 (“Triscon”).
 
Regarding claims 21 and 41, Chan et al. in view of Holloway et al., in further view of KERSHAW et al. and SEO et al. discloses all the limitations as described above.  KERSHAW et al. further discloses: 
determining, by the server, that at least one or more anchoring conditions are satisfied; then (para 0024) 
Chan et al. discloses:
(a03) (i) calculating, by the server, a second representative hash value by using a certain hash value and its corresponding at least one neighboring hash value, (Fig. 2; para 0031)
Holloway et al. discloses:
(a03)(ii) registering, by the server, the second representative hash value with the public blockchain database, and (Fig. 1 item 105; para 0114)
(a03)(iii) acquiring, by the server, a fourth location information on where the second representative hash value or its processed value is recorded in the public blockchain database, (Fig. 1 item 105; para 0114)
With respect to “wherein the certain hash value is a hash value of (i) the random nonce, (ii) the signature value of the random nonce, and (iii) the public key of the specific user.” it describes the In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Chan et al., Holloway et al., KERSHAW et al. and SEO et al. do not disclose:
acquiring, by the server, a request for registration of the specific user with the public key of the specific user; then 
(a01) transmitting, by the server, a random nonce to the specific user who is determined to be valid; 
acquiring, by the server, a signature value of the random nonce that is obtained by signing a value of the random nonce with the private key of the specific user; then (a02) 
(i) verifying by the server, whether the signature value of the random nonce is rightfully signed by using the public key of the specific user, 
(ii) storing, by the server, a registering transaction of the specific user, which includes the random nonce, the signature value of the random nonce, and the public key of the specific user, in the private blockchain database, and
(iii) providing, by the server, the specific user with a third location information on where the registering transaction is recorded in the private blockchain database; and 
However, Triscon et al. teaches:
acquiring, by the server, a request for registration of the specific user with the public key of the specific user; then (Fig. 5 item 506; col 7 ln 45-58)
(a01) transmitting, by the server, a random nonce to the specific user who is determined to be valid; (Fig. 5, item 512; col 7 ln 59 col 8 ln 4)
acquiring, by the server, a signature value of the random nonce that is obtained by signing a value of the random nonce with the private key of the specific user; then  (Fig. 5, item 520; col 8 ln 5-7)

(a2) (ii) storing, by the server, a registering transaction of the specific user, which includes the random nonce, the signature value of the random nonce, and the public key of the specific user, in the private blockchain database, and (Fig. 5 item 510; col 7 ln 52-58)
(a2) (iii) providing, by the server, the specific user with a third location information on where the registering transaction is recorded in the private blockchain database; and (Fig. 5 item 530; col 8 ln 23-25) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Chan et al., Holloway et al., KERSHAW et al. and SEO et al. by utilizing digital signature to authenticate user in accordance with the teaching of Triscon. This added feature improves the security and fraud prevention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685